Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into as of the 1st day
of October, 2004 (the “Effective Date”), by and between Rayovac Corporation, a
Wisconsin corporation (the “Company”), and David A. Jones (the “Executive”).

 

WHEREAS, the Executive and the Company were parties to an Employment Agreement
dated September 12, 1996, with respect to the employment of the Executive by the
Company; and

 

WHEREAS, the Executive and the Company modified the terms of the Executive’s
employment with the Company by entering into an Amended and Restated Employment
Agreement dated April 27, 1998, and again on October 1, 2000 and again on
October 1, 2002 (the “2002 Agreement”), and the parties wish to amend and
restate the provisions of the 2002 Agreement as set forth herein; and

 

WHEREAS, the Company desires the benefit of the experience, supervision and
services of the Executive and desires to employ the Executive upon the terms and
conditions set forth herein; and

 

WHEREAS, the Executive is willing and able to accept such employment on such
terms and conditions.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1. Employment Duties and Acceptance. The Company hereby employs the Executive,
and the Executive agrees to serve and accept employment, as the Chairman of the
Board of Directors and Chief Executive Officer of the Company, reporting
directly to the Board of Directors of the Company (the “Board”). In connection
therewith, as Chairman of the Board and Chief Executive Officer, the Executive
shall oversee and direct the operations of the Company and perform such other
duties consistent with the responsibilities of Chairman of the Board and Chief
Executive Officer, all subject to the direction and control of the Board. During
the Term (as defined below), the Executive shall devote substantial time to such
employment which will be his primary business activity.

 

2. Term of Employment. Subject to Section 4 hereof, the Executive’s employment
and appointment hereunder shall be for a term commencing on the date hereof and
expiring on September 30, 2009 (the “Term”).







--------------------------------------------------------------------------------

Page 2

 

3. Compensation. In consideration of the performance by the Executive of his
duties hereunder, the Company shall pay or provide to the Executive the
following compensation which the Executive agrees to accept in full satisfaction
for his services, it being understood that necessary withholding taxes, FICA
contributions and the like shall be deducted from such compensation:

 

  (a) Base Salary. The Executive shall receive a base salary equal to Nine
Hundred Thousand Dollars ($900,000) per annum effective October 1, 2004 for the
duration of the Term except as set forth in Section 3(m) below (“Base Salary”),
which Base Salary shall be paid in equal monthly installments each year, to be
paid monthly in arrears. The Board will review annually the Base Salary payable
to the Executive hereunder and may, in its discretion, increase the Executive’s
Base Salary. Any such increased Base Salary shall be and become the “Base
Salary” for purposes of this Agreement.

 

  (b) Bonus. The Executive shall receive a bonus for each fiscal year ending
during the Term, payable annually in arrears, which shall be based on One
Hundred Percent (100%) of the Base Salary except as set forth in Section 3(m)
below, provided the Company achieves certain annual performance goals
established by the Board from time to time (the “Bonus”). The Board may, in its
discretion, increase the annual Bonus. Any such increased annual Bonus shall be
and become the “Bonus” for such fiscal year for purposes of this Agreement.

 

  (c) Additional Salary. In addition to the compensation described above, the
Executive shall also receive an additional Eighteen Thousand Five Hundred
Dollars ($18,500) per annum during the Term, payable at the time the first
monthly installment of Base Salary is payable hereunder and on each anniversary
thereafter (all such payments are referred to herein as “Additional Salary”).

 

  (d) Insurance Coverages and Pension Plans. The Executive shall be entitled to
such insurance, pension and all other benefits as are generally made available
by the Company to its executive officers from time to time.

 

  (e) Existing Stock Options and Restricted Stock Awards. All stock options and
restricted stock awards previously granted to the Executive shall remain in full
force and effect in accordance with their terms. If the Company implements a new
stock option, restricted stock or other stock program in the future, the
Executive may participate to the extent authorized by the Board.





--------------------------------------------------------------------------------

Page 3

 

  (f) New Restricted Stock Awards. The Company also grants the Executive
additional restricted shares of the Company’s common stock as follows:

 

  (i) On October 1, 2004, the Executive shall be awarded that number of shares
(rounded up to the nearest whole share) of the Company’s common stock with a
Fair Market Value (as defined in the 2004 Rayovac Incentive Plan (the “2004
Plan”)) as of such date equal to Four Million Five Hundred Thousand Dollars
($4,500,000). Such award of stock shall include a restriction prohibiting the
sale, transfer, pledge, assignment or other encumbrance of (i) One Hundred
Percent (100%) of such stock prior to the earlier of September 30, 2008 or a
change in control (“Change in Control”), of the Company as defined in the 2004
Plan, and (ii) Twenty Percent (20%) of such stock prior to the earlier of
September 30, 2009 or a Change in Control.

 

  (ii) On each October 1 during the Term commencing October 1, 2004, the
Executive shall be awarded that number of shares (rounded up to the nearest
whole share) of the Company’s common stock with a Fair Market Value equal to
(except as provided in Section 3(m) below) One Hundred Fifty Percent (150%) of
the Base Salary then in effect. Each such award will provide for vesting in
three (3) equal tranches on each of the first three anniversaries of the date of
grant, with (except as otherwise provided herein or in the 2004 Plan) the
vesting of Fifty Percent (50%) of each such vesting tranche to be subject to the
Executive’s continued employment with the Company as of each applicable
anniversary date and the remaining Fifty Percent (50%) of each such vesting
tranche to be subject to the achievement of performance goals to be established
by the Board at the time of grant, provided that One Hundred Percent (100%) of
each outstanding vesting tranche shall vest upon a Change in Control.

 

  (iii) Notwithstanding the foregoing, the restricted stock subject to each such
award shall be forfeited to the Company in the event the Executive’s employment
with the Company terminates prior to such restrictions lapsing with respect
thereto for any reason other than (i) termination by the Company without Cause
(as defined below), or (ii) termination due to death or disability, and the
final Twenty Percent (20%) of the restricted stock subject to the award
described in Section 3(f)(i) shall be forfeited to the Company in the event the
Executive relinquishes his position as Chief Executive Officer effective October
1, 2008 as set forth in Section 3(m) below. In addition, if the Executive
remains as Chairman of



--------------------------------------------------------------------------------

Page 4

 

the Board or as an employee as set forth in Section 3(m) through September 30,
2009 but does not continue to serve as Chief Executive Officer pursuant to
Section 3(m), (i) One Hundred Percent (100%) of the shares subject to awards
based on time (other than the final Twenty Percent (20%) of the restricted stock
subject to the award described in Section 3(f)(i)) which have not yet vested on
September 30, 2009 will vest on September 30, 2009, and (ii) the shares subject
to awards the vesting of which are based on performance and which have not yet
vested on September 30, 2009 will vest if and when the performance goals are
met. Except as set forth herein, the terms and conditions of the restricted
stock awards described in this Section 3(f) shall be substantially similar to
the terms and conditions of the restricted stock awards granted to other
executives of the Company from time to time. In the event the Executive’s
employment with the Company terminates prior to restrictions lapsing with
respect the restricted stock granted hereunder due to (i) termination by the
Company without Cause, or (ii) termination due to death or disability, each then
outstanding unvested award of such restricted stock shall vest as of the time of
such termination.

 

  (g) Vacation. The Executive shall be entitled to four (4) weeks vacation each
year.

 

  (h) Expenses. The Executive shall be entitled to reimbursement of all
reasonable and documented expenses actually incurred or paid by the Executive in
the performance of the Executive’s duties under this Agreement, upon
presentation of expense statements, vouchers or other supporting information in
accordance with Company policy. In addition, the Company will reimburse the
Executive for expenses associated with reasonable travel to and from his
residences in Atlanta, Georgia and Naples, Florida. The Executive shall be
eligible to use the Company’s aircraft for personal travel when such aircraft is
not being used for business purposes, subject to the Company’s policy in effect
from time to time with respect to personal use of Company aircraft.

 

  (i) Automobile. The Company shall provide the Executive with the use of a
leased automobile suitable for a chief executive officer of a company similar to
the Company.

 

  (j) D&O Insurance. The Executive shall be entitled to indemnification from the
Company to the maximum extent provided by law, but not for any action, suit,
arbitration or other proceeding (or portion thereof) initiated by the Executive,
unless authorized or ratified by the Board. The Company will cause such
indemnification to be covered by the terms of the Company’s policy of insurance
for



--------------------------------------------------------------------------------

Page 5

 

directors and officers in effect from time to time (the “D&O Insurance”). Copies
of the Company’s charter, by-laws and D&O Insurance will be made available to
the Executive from time to time upon request.

 

  (k) Legal Fees. The Company shall pay the Executive’s actual and reasonable
legal fees incurred in connection with the preparation of this Agreement.

 

  (l) Retention Bonus. If the Company does not terminate the Executive’s
employment hereunder pursuant to Section 4(a) and the Executive does not
terminate his employment hereunder pursuant to Section 4(d) (other than
following a Change in Control), then on October 1, 2005, the Company shall pay
the Executive Two Million Two Hundred Thousand Dollars ($2,200,000).

 

  (m) Option to Relinquish Chief Executive Officer Position. Notwithstanding
anything in this Agreement to the contrary, the Executive may at his discretion
relinquish his role as Chief Executive Officer effective October 1, 2008 and
remain as an employee of the Company and, as may be permitted under law and the
Company’s bylaws, as Chairman of the Board of Directors of the Company through
September 30, 2009. Should the Executive exercise such option, his annual Base
Salary during this fifth year of this Agreement shall be Five Hundred Thousand
Dollars ($500,000), his Bonus shall be based on Seventy Five Percent (75%) of
this Base Salary, his annual restricted stock award shall be for that number of
shares of common stock with a Fair Market Value equal to One Hundred Twenty Five
Percent (125%) of his Base Salary then in effect, and all other terms and
conditions of this Agreement shall continue to apply.

 

  (n) Separation of Chief Executive Officer and Chairman of the Board Positions.
If, during the Term, the Board determines that it is necessary or advisable that
the positions of Chief Executive Officer and Chairman of the Board not be held
by one individual and, at the time of such determination, the Executive has not
exercised the option described in Section 3(m), the Board shall be entitled,
following consultation with the Executive, to require the Executive to
relinquish one such position, as determined by the Board. In the event that the
Board imposes such a requirement, the relinquishment of the position shall not
be treated as an election by the Executive made under Section 3(m), nor shall it
be treated as an event of Constructive Termination or other event of termination
described under Section 4 and the Executive shall continue to receive all
compensation due to him pursuant to this Agreement as if no such relinquishment
had taken place.



--------------------------------------------------------------------------------

Page 6

 

  (o) Post-Retirement Benefits. The Company has agreed that the Executive will
be provided with post-retirement benefits, which benefits are expected to
include life insurance, healthcare and office space. The Company and the
Executive shall negotiate regarding the provision to the Executive of such
post-retirement benefits, with a view toward having the kind and amount of such
post-retirement benefits agreed to and finalized by the Company and the
Executive by October 1, 2006 it being understood that no particular kind or
level of benefits have yet been agreed to.

 

  (p) Certain Additional Payments by the Company. Notwithstanding anything in
this Agreement to the contrary, if any payment or distribution by the Company to
or for the benefit of the Executive (whether pursuant to this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 3(p)) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended, or any
interest or penalties with respect thereto (such excise tax, together with any
such interest and penalties, are collectively referred to herein as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment
(the “Gross-Up Payment”) in an amount such that after payment by the Executive
of all taxes, including without limitation, any income taxes (and any interest
and penalties imposed with respect thereto) and the Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.

 

4. Termination.

 

  (a) Termination by the Company with Cause. The Company shall have the right at
any time to terminate the Executive’s employment hereunder without prior notice
upon the occurrence of any of the following (any such termination being referred
to as a termination for “Cause”):

 

  (i) the commission by the Executive of any deliberate and premeditated act
taken by the Executive in bad faith against the interests of the Company;

 

  (ii) the Executive has been convicted of, or pleads nolo contendere with
respect to, any felony, or of any lesser crime or offense having as its
predicate element fraud, dishonesty or misappropriation of the property of the
Company;

 

  (iii) the habitual drug addiction or intoxication of the Executive which
negatively impacts his job performance or the Executive’s failure of a
Company-required drug test;



--------------------------------------------------------------------------------

Page 7

 

  (iv) the willful failure or refusal of the Executive to perform his duties as
set forth herein or the willful failure or refusal to follow the direction of
the Board, provided such failure or refusal continues after thirty (30) days of
the receipt of notice in writing from the Board of such failure or refusal,
which notice refers to this Section 4(a) and indicates the Company’s intention
to terminate the Executive’s employment hereunder if such failure or refusal is
not remedied within such thirty (30) day period; or

 

  (v) the Executive materially breaches any of the terms of this Agreement or
any other agreement between the Executive and the Company which breach is not
cured within thirty (30) days subsequent to notice from the Company to the
Executive of such breach, which notice refers to this Section 4(a) and indicates
the Company’s intention to terminate the Executive’s employment hereunder if
such breach is not cured within such thirty (30) day period.

 

If the definition of termination for “Cause” set forth above conflicts with such
definition in the Executive’s time-based or performance-based stock option or
restricted stock agreements (collectively the “Stock Agreements”), or any
agreements referred to therein, the definition set forth herein shall control.

 

  (b) Termination by Company for Death or Disability. The Company shall have the
right at any time to terminate the Executive’s employment hereunder without
prior notice upon the Executive’s inability to perform his duties hereunder by
reason of any mental, physical or other disability for a period of at least six
(6) consecutive months (for purposes hereof, “disability” has the same meaning
as in the Company’s disability policy). The Company’s obligations hereunder
shall, subject to the provisions of Section 5(b), also terminate upon the death
of the Executive.

 

  (c) Termination by Company without Cause. The Company shall have the right at
any time to terminate the Executive’s employment for any other reason without
Cause upon sixty (60) days’ prior written notice to the Executive.

 

  (d) Voluntary Termination by the Executive. The Executive shall be entitled to
terminate his employment and appointment hereunder upon sixty (60) days’ prior
written notice to the Company, or upon thirty (30) days’ prior written notice
after a Change in Control. Any such termination shall be treated as a
termination by the Company for “Cause” under Section 5, unless notice of such
termination was given within thirty (30) days after a Change in Control, in
which case such termination shall be treated in accordance with Section 5(d)
hereof.



--------------------------------------------------------------------------------

Page 8

 

  (e) Constructive Termination by the Executive. The Executive shall be entitled
to terminate his employment and appointment hereunder, without prior notice,
upon the occurrence of a Constructive Termination. Any such termination shall be
treated as a termination by the Company without Cause. For this purpose, a
“Constructive Termination” shall mean:

 

  (i) a reduction in Base Salary (other than as permitted hereby) or Additional
Salary;

 

  (ii) a reduction in annual Bonus opportunity (other than as permitted hereby);

 

  (iii) a change in location of office of more than seventy-five (75) miles from
Atlanta, Georgia;

 

  (iv) unless with the express written consent of the Executive, (a) the
assignment to the Executive of any duties inconsistent in any substantial
respect with the Executive’s position, authority or responsibilities as
contemplated by Section 1 or (b) any other substantial change in such position,
including titles, authority or responsibilities from those contemplated by
Section 1; or

 

  (v) any material breach by the Company of this Agreement, which breach is not
cured within thirty (30) days subsequent to notice from the Executive to the
Company of such breach, which notice refers to this Section 4(e) and indicates
the Executive’s intention to terminate his employment hereunder, if such breach
is not cured within such thirty (30) day period.

 

For purposes of the Stock Agreements, Constructive Termination shall be treated
as a termination of employment by the Company without “Cause.”

 

  (f) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Constructive Termination shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 8. For
purposes of this Agreement, a “Notice of Termination” means a written notice
given prior to the termination which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the
termination date is other than the date of receipt of such notice,



--------------------------------------------------------------------------------

Page 9

 

specifies the termination date of this Agreement (which date shall be not more
than fifteen (15) days after the giving of such notice). The failure by any
party to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Constructive Termination shall not waive
any right of such party hereunder or preclude such party from asserting such
fact or circumstance in enforcing its rights hereunder.

 

5. Effect of Termination of Employment.

 

  (a) With Cause. If the Executive’s employment is terminated with Cause, the
Executive’s salary and other benefits specified in Section 3 shall cease at the
time of such termination, and the Executive shall not be entitled to any
compensation specified in Section 3 which was not required to be paid prior to
such termination; provided, however, that the Executive shall be entitled to
continue to participate in the Company’s medical benefit plans to the extent
required by law.

 

  (b) Death or Disability. If the Executive’s employment is terminated by the
death or disability of the Executive (pursuant to Section 4(b)), the Executive’s
compensation provided in Section 3 shall be paid to the Executive or, in the
event of the death of the Executive, the Executive’s estate, as follows:

 

  (i) the Executive’s Base Salary specified in Section 3(a) shall continue to be
paid in monthly installments until the first to occur of (i) twenty-four (24)
months following such termination or (ii) such time as the Executive or the
Executive’s estate has breached the provisions of Section 6 or 7 of this
Agreement and failed to remedy such breach within thirty (30) days following
receipt of written notice thereof, which notice refers to Section 6 or 7 as
appropriate and indicates the Company’s intention to cease making payments to
the Executive as provided in this Agreement if such breach is not cured within
such thirty (30) day period (a “Breach Notice”);

 

  (ii) double the pro rata portion (based on days worked and percentage of
achievement of annual performance goals) of the annual Bonus payable to the
Executive, if any, specified in Section 3(b) shall be paid, unless the Board
determines to pay a greater amount in its sole discretion;

 

  (iii) the Executive’s Additional Salary (or, for any partial year, the
pro-rata portion thereof) specified in Section 3(c) shall continue to be paid
until the first to occur of (i) the remaining period of the Term or (ii) such
time as the Executive or the Executive’s estate has materially breached the
provisions of Section 6 or 7 of this Agreement and failed to remedy such breach
within thirty (30) days following receipt of a Breach Notice;



--------------------------------------------------------------------------------

Page 10

 

  (iv) If the Executive’s employment is terminated as a result of disability,
the Executive’s additional benefits specified in Section 3(d) shall continue to
be available to the Executive until the first to occur of (i) the remaining
period of the Term (or twenty-four (24) months following such termination, if
greater) or (ii) such time as the Executive has breached the provisions of
Section 6 or 7 of this Agreement and failed to remedy such breach within thirty
(30) days following receipt of a Breach Notice; and

 

  (v) the Executive’s accrued vacation (determined in accordance with Company
policy) at the time of termination shall be paid as soon as reasonably
practicable.

 

  (c) Without Cause. If the Executive’s employment is terminated by the Company
without Cause (pursuant to Section 4(c) or 4(e)), the Executive’s compensation
provided in Section 3 shall be paid as follows:

 

  (i) the Executive’s Base Salary specified in Section 3(a) shall continue to be
paid in monthly installments until the first to occur of (i) the remaining
period of the Term (or twenty-four (24) months following such termination, if
greater) or (ii) such time as the Executive has breached the provisions of
Section 6 or 7 of this Agreement and failed to remedy such breach within thirty
(30) days following receipt of a Breach Notice;

 

  (ii) the Executive’s annual Bonus shall continue to be paid in accordance with
this Section 5(c) at the times set forth in Section 3(b) until the first to
occur of (i) the remaining period of the Term (or twenty-four (24) months
following such termination, if greater) or (ii) such time as the Executive has
breached the provisions of Section 6 or 7 of this Agreement and failed to remedy
such breach within thirty (30) days following receipt of a Breach Notice. The
annual Bonus payable pursuant to this Section 5(c) shall equal the amount of the
annual Bonus (if any) previously paid or required to be paid pursuant to this
Agreement for the full fiscal year immediately prior to the Executive’s
termination of employment;

 

  (iii) the Executive’s Additional Salary (or, for any partial year, the
pro-rata portion thereof) specified in Section 3(c) shall continue to be paid
until the first to occur of (i) the remaining period of the Term (or twenty-four
(24) months following such



--------------------------------------------------------------------------------

Page 11

 

termination, if longer) or (ii) such time as the Executive has materially
breached the provisions of Section 6 or 7 of this Agreement and failed to remedy
such breach within thirty (30) days following receipt of a Breach Notice;

 

  (iv) the Executive’s additional benefits specified in Section 3(d) shall
continue to be available to the Executive until the first to occur of (i)
twenty-four (24) months following such termination or (ii) such time as the
Executive has breached the provisions of Section 6 or 7 of this Agreement and
failed to remedy such breach within thirty (30) days following receipt of a
Breach Notice; and

 

  (v) any post-retirement benefits agreed to as contemplated in Section 3(o)
shall continue to be paid or available to the Executive in accordance with their
terms, but shall terminate if the Executive has breached the provisions of
Section 6 or 7 of this Agreement and failed to remedy such breach within thirty
(30) days following receipt of a Breach Notice.

 

  (d) Following Change in Control. If the Executive elects to terminate his
employment within thirty (30) days following a Change in Control in accordance
with Section 4(d), such termination by the Executive shall be treated as a
termination by the Company without Cause, and the Executive shall be entitled to
the compensation provided in Section 5(c). Notwithstanding the foregoing, the
Company may require that the Executive continue to remain in the employ of the
Company for up to a maximum of thirty (30) days following the Change in Control
(the “Post-Term Period”). The Company shall place the maximum cash payments
payable pursuant to Section 5(c) in escrow with a commercial bank or trust
company mutually acceptable to the Company and the Executive as soon as
practicable following the Change in Control. For the Post-Term Period, the
Company shall make the cash payments that would otherwise be required pursuant
to Section 3 (all such cash payments to be deducted from the amount placed in
escrow). At the expiration of the Post-Term Period, the Executive shall receive
all cash amounts due the Executive from the remaining amount held in escrow
ratably monthly over the Restricted Period (as defined below), with the balance
(if any) returned to the Company. If the Company does not require that the
Executive remain in the employ of the Company, the Company shall pay the
Executive all cash amounts payable pursuant to Section 5(c) ratably monthly over
the Restricted Period (all such cash payments to be deducted from the amount
placed in escrow) with the balance (if any) returned to the Company.



--------------------------------------------------------------------------------

Page 12

 

  (e) No Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, and if the Executive does obtain other employment, all amounts
payable by the Company under this Agreement shall remain fully due and payable.

 

6. Agreement Not to Compete.

 

  (a) The Executive agrees that during the Restricted Period (as defined below),
he will not, other than in connection with employment for the Company, directly
or indirectly engage in, manage or consult with, any business which is involved
in the design, manufacturing, marketing or sale of consumer batteries, consumer
battery operated lighting devices or any other consumer products of the kind
marketed and sold by the Company during the Restricted Period (provided that
with respect to such other consumer products the foregoing restriction shall not
apply to the extent that the Company has ceased to market and sell such kind of
consumer products) in any geographic area in which the Company then does
business; provided, however, that the Executive may personally own not more than
5% of the outstanding securities of any class of stock of a corporation whose
shares are listed on an exchange or the Nasdaq Stock Market). The “Restricted
Period” is (a) the longer of the Executive’s employment hereunder or time period
during which he serves as a director of the Company plus (b) a period of one (1)
year thereafter.

 

  (b) The Executive further agrees that during the Restricted Period, he will
not, other than in connection with employment for the Company, directly or
indirectly solicit any of the Company’s actual or prospective customers with
whom the Executive had contact on behalf of the Company if such solicitation is
for the purpose of selling consumer batteries, consumer battery operated
lighting devices or any other consumer products of the kind marketed and sold by
the Company with which the Executive was involved during the portion of the
Restricted Period in which the Executive was employed by, or served as a
director of, the Company.

 

  (c) The Executive agrees that during the Restricted Period, he shall not,
other than in connection with employment for the Company, solicit the employment
or services of any employee of the Company who is or was an employee of the
Company at any time during the Restricted Period. During the Restricted Period,
the Executive shall not hire any employee of the Company for any other business.

 

  (d) If a court determines that the foregoing restrictions are too broad or
otherwise unreasonable under applicable law, including with respect to time or
space, the court is hereby requested and authorized by the



--------------------------------------------------------------------------------

Page 13

 

parties hereto to revise the foregoing restrictions to include the maximum
restrictions allowed under the applicable law. If such court refuses or declines
to revise the restrictions as contemplated by the preceding sentence, the
parties hereto will negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner.

 

  (e) For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated affiliates of the Company which
it controls.

 

7. Confidential Information and Inventions.

 

  (a) The Executive agrees to hold in strict confidence and, except as the
Company may authorize or direct, not disclose to any person or use (except in
the performance of his services hereunder) any confidential information or
materials received by the Executive from the Company and any confidential
information or materials of other parties received by the Executive in
connection with the performance of his duties hereunder during the Term and for
three (3) years thereafter, except that with respect to “Trade Secrets,” the
restrictions set forth in this Section 7(a) shall continue for so long as the
information and materials remain Trade Secrets. For purposes of this Agreement,
“Trade Secrets” means any information, including, but not limited to, technical
or non-technical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a set of guidelines, a procedure, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers of the Company, whether currently existing or hereafter
developed or acquired by the Company, that derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other persons who can obtain economic value from its
disclosure or use and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy or otherwise constitutes a trade secret
under applicable law. For purposes of this Section 7(a), confidential
information or materials shall include Trade Secrets, existing and potential
customer information, existing and potential supplier information, product
information, design and construction information, pricing and profitability
information, financial information, sales and marketing strategies and
techniques and business ideas or practices. In addition, the restriction on the
Executive’s use or disclosure of the confidential information or materials shall
expire when such information or materials are of general knowledge in the
industry through no fault of the Executive or any agent of the Executive. The
Executive also agrees to return to the Company promptly upon its request any
Company information or materials in the Executive’s possession or under the
Executive’s control.



--------------------------------------------------------------------------------

Page 14

 

  (b) The Executive will promptly disclose to the Company and to no other
person, firm or entity all inventions, discoveries, improvements, Trade Secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, which are conceived or
learned by the Executive during the period of the Executive’s employment with
the Company, either alone or with others, which relate to or result from the
actual or anticipated business or research of the Company or which result, to
any extent, from the Executive’s use of the Company’s premises or property
(collectively the “Inventions”). The Executive acknowledges and agrees that all
the Inventions shall be the sole property of the Company, and the Executive
hereby assigns to the Company all of the Executive’s rights and interests in and
to all of the Inventions, it being acknowledged and agreed by the Executive that
all the Inventions are works made for hire. The Company shall be the sole owner
of all domestic and foreign rights and interests in the Inventions. The
Executive agrees to assist the Company at the Company’s expense to obtain and
from time to time enforce patents and copyrights on the Inventions.

 

  (c) Upon the request of, and, in any event, upon termination of the
Executive’s employment with the Company, the Executive shall promptly deliver to
the Company all documents, data, records, notes, drawings, manuals and all other
tangible information in whatever form which pertains to the Company, and the
Executive will not retain any such information or any reproduction or excerpt
thereof.

 

8. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally, (b)
upon confirmation of receipt when such notice or other communication is sent by
facsimile or telex, (c) one day after delivery to an overnight delivery courier,
or (d) on the fifth day following the date of deposit in the United States mail
if sent first class, postage prepaid, by registered or certified mail. The
addresses for such notices shall be as follows:

 

  (a) For notices and communications to the Company:

 

Rayovac Corporation

Six Concourse Parkway

Suite 3300

Atlanta, GA 30328

Attention: President

Facsimile: (770) 829-6298



--------------------------------------------------------------------------------

Page 15

 

with a copy to:

 

Rayovac Corporation

Six Concourse Parkway

Suite 3300

Atlanta, GA 30328

Attention: General Counsel

Facsimile: (770) 829-6298

 

  (b) For notices and communications to the Executive:

 

David A. Jones

1250 Waggle Way

Naples, Florida 34108

Facsimile: (        )                     

 

with a copy to:

 

Sutherland, Asbill & Brennan LLP

999 Peachtree Street, N.E.

Atlanta, GA 30309

Attention: Mark D. Kaufman

Facsimile: (404) 853-8806

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

9. General.

 

  (a) Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Wisconsin, without reference to its conflicts of law
principles.

 

  (b) Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

 

  (c) Successors and Assigns. This Agreement shall be binding upon the
Executive, without regard to the duration of his employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and



--------------------------------------------------------------------------------

Page 16

 

assigns, although the obligations of the Executive are personal and may be
performed only by him. This Agreement shall also be binding upon and inure to
the benefit of the Company and its subsidiaries, successors and assigns,
including any corporation with which or into which the Company or its successors
may be merged or which may succeed to their assets or business.

 

  (d) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

 

  (e) Attorneys’ Fees. In the event that any action is brought to enforce any of
the provisions of this Agreement, or to obtain money damages for the breach
thereof, and such action results in the award of a judgment for money damages or
in the granting of any injunction in favor of one of the parties to this
Agreement, all expenses, including reasonable attorneys’ fees, shall be paid by
the non-prevailing party.

 

  (f) Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation during his employment
hereunder in any benefit, bonus, incentive or other plan or program provided by
the Company or any of its affiliates and for which the Executive may qualify.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company or any affiliated company at
or subsequent to the date of the Executive’s termination of employment with the
Company shall, subject to the terms hereof or any other agreement entered into
by the Company and the Executive on or subsequent to the date hereof, be payable
in accordance with such plan or program.

 

  (g) Mitigation. In no event shall the Executive be obligated to seek other
employment by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. In the event that the Executive shall
give a Notice of Termination for Constructive Termination and it shall
thereafter be determined that Constructive Termination did not take place, the
employment of the Executive shall, unless the Corporation and the Executive
shall otherwise mutually agree, be deemed to have terminated, at the date of
giving such purported Notice of Termination, and the Executive shall be entitled
to receive only those payments and benefits which he would have been entitled to
receive at such date had he terminated his employment voluntarily at such date
under Section 4(d) of this Agreement.

 

  (h) Equitable Relief. The Executive expressly agrees that breach of any
provision of Sections 6 or 7 of this Agreement would result in irreparable
injuries to the Company, that the remedy at law for any



--------------------------------------------------------------------------------

Page 17

 

such breach will be inadequate and that upon breach of such provisions, the
Company, in addition to all other available remedies, shall be entitled as a
matter of right to injunctive relief in any court of competent jurisdiction
without the necessity of proving the actual damage to the Company.

 

  (i) Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Agreement will nevertheless remain in full
force and effect. Upon any such determination that any term or provision is
invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner.

 

  (j) Entire Agreement. This Agreement constitutes the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, discussions, writings and agreements between them.



--------------------------------------------------------------------------------

Page 18

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

RAYOVAC CORPORATION By  

/s/ Kent J. Hussey

--------------------------------------------------------------------------------

    Kent J. Hussey     President and Chief Operating Officer    

/s/ David A. Jones

--------------------------------------------------------------------------------

    David A. Jones